COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In re Probir K. Bondyopadhyay and Madhuri Bondyopadhyay

Appellate case number:    01-22-00427-CV

Trial court case number: 2021-43287

Trial court:              157th District Court

Date motion filed:        July 8, 2022

Party filing motion:      Relators


       It is ordered that the motion for en banc reconsideration is denied. See TEX. R. APP. P.
49.7. All pending motions are overruled as moot.


Judge’s signature: _____/s/ Sherry Radack______
                   Acting for the Court

En banc Court consists of: Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: ____August 2, 2022_____